Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinstein US2013/0085317.

Regarding claim 1, Feinstein disclose a method of treating chronic nociceptive pain of knee osteoarthritis [0004] comprising the steps of: placing a first set of electrodes(16) in contact with the skin(27) on the inner side of the knee (28) inherently on the path of the infrapatellar nerve[see fig.1-2;[0043-0046]]; and  generating a first electrical signal with a signal generator(22) and applying 
Regarding claim 2, wherein the first set of electrodes comprises a first electrode and a second electrode, the placement of said first set of electrodes comprising the steps of: placing the first electrode in a first region of the inner side of the knee, next to the subrotulian skin triangle; and placing the second electrode in a second region of the inner side of the thigh, next to the first electrode, on the path of the saphenous nerve[see figures.1-2,5B,9-12][0043-0048,0059-0069].
Regarding claim 3, comprising the steps of: placing a second set of electrodes in contact with the skin on the anterior face of the thigh; and generating a second electrical signal with the signal generator and applying said second signal to the second set of electrodes so as to produce external electrostimulation of the quadriceps muscle [see figures.1-2, 5B, 9-12][0043-0048,0059-0069].
Regarding claim 4, wherein the second set of electrodes comprises a third electrode and a fourth electrode, the placement of said second set of electrodes comprising the steps of: placing the third electrode in a third region of tendon-muscular junction between the knee cap and the quadriceps; and placing the fourth electrode in a fourth region opposite to the third region, on the rectus femoris of the quadriceps [see figures.1-2, 5B, 9-12][0043-0048,0059-0069].


5, wherein the signal generator (22) is portable, said method comprising the step of:  fixing said portable signal generator (22) on the thigh in the vicinity of the first set of electrodes (16) [fig.1-2,9].
Regarding claim 6, wherein the signal generator (22) is portable, said method comprising the step of:  fixing said portable signal generator (22) on the thigh in the vicinity of first (16)(lower portion) and second sets of electrodes(16)(upper portion)[fig.1-2,9].
Regarding claim 11, wherein the portable signal generator is controllable wirelessly [see fig.4B; [0053]].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein US2013/0085317 as applied to claim1 above.

Regarding claim 7, Feinstein discloses substantially the invention as claimed but failed to disclose wherein the first electrical signal is pulsed and has an impulse frequency between 80 and 100 Hz, a pulse width in the range 150 ps to 200 ps and a current intensity between 1 and 60 mA. However, since it has been held   In re Aller, 105 USPQ 233.
Regarding claim 8, Feinstein discloses substantially the invention as claimed but failed to disclose wherein the second electrical signal is pulsed and has an impulse frequency between 1 and 5 Hz, a pulse width in the range 200 ps to 250 ps and a current intensity between 1 and 60 mA. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Feinstein discloses substantially the invention as claimed but failed to disclose wherein the first and second electrodes has a surface area in the range 8 cm2 to 40 cm2, so as to cover the afferent path of the infrapatellar nerve, and/or the path of the saphenous nerve. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim10, Feinstein discloses substantially the invention as claimed but failed to disclose wherein the third and fourth electrodes have a surface area in the range 40 cm2 to 110 cm2. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Castel et al US2009/0319003, Castel disclose an electrical stimulation method for the reduction of joint compression is disclosed. In a preferred embodiment, the method utilizes an electrical stimulation device that includes a plurality of channels of electrodes each of which includes at least a first and second electrode positioned in electrical contact with tissue of at least two muscles crossing a joint. Agonist/antagonist muscles involved in abduction/adduction, flexion/extension, supination/pronation, protraction/retraction, and/or eversion/inversion of body regions via joint movement are stimulated with a patterned series of electrical pulses through channels of electrodes in accordance with a procedure for reducing joint compression. The patterned series of electrical pulses may comprise: a plurality of cycles of a biphasic sequential pulse train pattern; a plurality of cycles of a biphasic overlapping pulse train pattern; a plurality of cycles of a triphasic sequential pulse train pattern; and a plurality of cycles of a triphasic overlapping pulse train pattern[abstract].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762